In re Livas, Wayne M.;- — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “D”, Nos. 259-903, 262-265; to the Court of Appeal, Fourth Circuit, Nos. 94KW-1621, 94KW-2320.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post-conviction relief. The district court is ordered to provide this Court with a copy of its judgment.
JOHNSON, J. not on panel.